UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-11238 NYMAGIC, INC. (Exact name of registrant as specified in its charter) 919 Third Avenue New York, New York10022 (212) 551-0600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 6.50% Senior Notes due March 15, 2014 (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) Rule12h-3(b)(1) Rule12g-4(a)(2) Rule12h-3(b)(2) Rule15d-6 X Approximate number of holders of record as of the certification or notice date: 31 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, NYMAGIC, INC. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 6, 2010 NYMAGIC, INC. By: /s/Paul J. Hart Name: Paul J. Hart Title: General Counsel and Secretary
